News Release No. 08-158 July 7, 2008 POSITIVE INDEPENDENT FEASIBILITY STUDY FOR PLATINUM GROUP METALS’ PROJECT 1 PLATINUM MINE (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) announces a positive Feasibility Study for the Project 1 Platinum mine of the Western Bushveld Joint Venture (“WBJV”) in South Africa. Summary The Net Present Value (“NPV”) of Project 1 has increased as compared to the value achieved in the January 2007 Pre-Feasibility Study for the Project. At a 5% discount rate, an exchange rate of 8 rand to the US dollar and using 3 year trailing average metal prices, the Feasibility Study estimates an NPV of US$987 million pre-tax and US$578 million post-tax. At recent metals prices the NPV at a 5% discount rate is US$2.30 billion pre-tax and US$1.40 billion post-tax. The pre-tax NPV estimates for Platinum Group Metals Ltd’s 37% share of the project are US$365 million using 3 year trailing average metal prices and US$851 million using recent metal prices. The mine design involves the construction of a platinum mine and concentrator to produce 235,000 to 271,000 ounces of combined platinum, palladium, rhodium and gold (“4E”) in concentrate per year steady state for 9 years with a 22 year total underground mine life. In the Feasibility
